Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/08 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for these series as appropriate. Dreyfus Emerging Leaders Fund Dreyfus Future Leaders Fund Dreyfus Small Company Value Fund Dreyfus Midcap Value Fund Dreyfus International Value Fund Dreyfus Technology Growth Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Select Midcap Growth Fund FORM N-Q Item 1. Schedule of Investments. (INSERT SCHEDULE OF INVESTMENTS HERE) STATEMENT OF INVESTMENTS Dreyfus Emerging Leaders Fund November 30, 2008 (Unaudited) Common Stocks99.2% Shares Value ($) Commercial & Professional Services7.2% Anixter International 46,400 a Beacon Roofing Supply 19,300 b COMSYS IT Partners 36,800 b Ennis Gartner 24,000 a,b Nash Finch 20,100 a Owens & Minor 44,300 a Rush Enterprises, Cl. A 109,999 a,b ScanSource 36,300 b School Specialty 34,100 a,b TeleTech Holdings 63,200 a,b United Stationers 32,000 b Wright Express 75,100 a,b Communications1.3% iPCS 49,200 b NTELOS Holdings 26,300 Starent Networks 103,500 a,b Consumer Durables3.1% Fossil 67,800 a,b Fuel Systems Solutions 37,400 b Matthews International, Cl. A 29,200 Meritage Homes 18,700 b Polaris Industries 32,800 a Consumer Non-Durables5.9% American Greetings, Cl. A Cal-Maine Foods 72,800 a Elizabeth Arden 115,900 b Perry Ellis International 46,900 a,b Ralcorp Holdings 37,900 a,b Warnaco Group 72,900 b Consumer Services2.6% Jack in the Box 119,300 a,b Pre-Paid Legal Services 44,800 a,b Electronic Technology9.4% Amkor Technology 189,100 b Benchmark Electronics 62,000 b Cognex 90,800 a Comtech Telecommunications 41,100 b Cubic 12,200 EMS Technologies 41,300 b Foundry Networks 33,300 a,b Hexcel 153,100 b Imation 55,700 Intevac 147,900 b Novatel Wireless 22,100 b 84,643 OmniVision Technologies 64,600 a,b 387,600 Oplink Communications 29,500 a,b 222,725 Pericom Semiconductor 168,900 b 913,749 Rackable Systems 69,800 b 278,502 Skyworks Solutions 63,900 b 344,421 Transmeta 46,300 a,b 831,085 TTM Technologies 204,200 a,b 1,043,462 Volterra Semiconductor 149,900 a,b 1,121,252 Energy Minerals2.5% Alpha Natural Resources 22,900 b 508,151 Berry Petroleum, Cl. A 15,500 a 181,505 Callon Petroleum 148,700 a,b 364,315 Carrizo Oil & Gas 17,200 a,b 356,040 Comstock Resources 15,700 a,b 658,301 GMX Resources 31,200 a,b 896,376 Stone Energy 48,400 b 804,408 Finance21.7% American Physicians Capital 40,800 1,564,680 AmTrust Financial Services 210,900 1,885,446 Bank Mutual 89,900 921,475 City Holding 45,200 a 1,600,984 CorVel 26,800 b 592,280 Delphi Financial Group, Cl. A 60,400 730,840 Dollar Financial 29,300 a,b 222,094 Ebix 7,100 b 184,068 Extra Space Storage 185,300 a 1,639,905 EZCORP, Cl. A 30,200 b 497,998 FelCor Lodging Trust 210,800 a 356,252 First Midwest Bancorp 59,500 a 1,095,395 First Potomac Realty Trust 69,100 554,873 FirstMerit 26,700 a 587,400 Frontier Financial 119,800 a 342,628 Getty Realty 73,500 a 1,375,185 Glimcher Realty Trust 81,200 a 189,196 Greenhill & Co. 30,400 a 2,070,240 Inland Real Estate 199,200 a 2,225,064 Interactive Brokers Group, Cl. A 17,000 b 310,080 Kite Realty Group Trust 80,600 315,146 Knight Capital Group, Cl. A 108,800 a,b 1,800,640 National Health Investors 13,800 a 311,190 National Penn Bancshares 27,900 a 429,102 Old National Bancorp 22,100 a 379,678 Oriental Financial Group 100,300 629,884 Penson Worldwide 20,200 b 133,320 Phoenix Cos. 186,500 a 531,525 PICO Holdings 6,300 b 142,947 Platinum Underwriters Holdings 19,400 596,162 PMA Capital, Cl. A 69,300 b 349,965 Signature Bank 77,300 b 2,303,540 Sterling Bancshares 53,600 359,120 Sunstone Hotel Investors 137,000 a 653,490 Susquehanna Bancshares 108,200 a 1,653,296 UMB Financial 6,800 325,108 Westamerica Bancorporation 45,600 a 2,424,096 World Acceptance 21,600 b 422,712 Health Care Technology12.1% Abaxis 33,800 b 448,188 Alnylam Pharmaceuticals 86,500 a,b 1,576,895 Bio-Rad Laboratories, Cl. A 7,200 b 533,952 Caraco Pharmaceutical Laboratories 53,800 b 233,492 CONMED 57,100 b 1,342,421 Cynosure, Cl. A 26,000 b 240,240 Invacare 58,400 a 863,152 Isis Pharmaceuticals 87,200 a,b 1,000,184 Martek Biosciences 79,700 a,b 2,227,615 Medicis Pharmaceutical, Cl. A 52,100 a 637,183 Merit Medical Systems 59,100 b 857,541 Momenta Pharmaceuticals 200,200 a,b 1,781,780 Quidel 78,200 b 1,065,866 Regeneron Pharmaceuticals 41,500 b 641,590 Salix Pharmaceuticals 80,200 a,b 649,620 Sirona Dental Systems 13,300 a,b 159,334 SonoSite 17,400 a,b 314,766 STERIS 57,400 1,587,110 ViroPharma 177,400 a,b 2,004,620 Industrial Services3.1% American Ecology 27,800 a 491,504 Bristow Group 25,400 a,b 574,802 Comfort Systems USA 59,300 495,155 Dycom Industries 28,200 b 167,508 EMCOR Group 18,200 b 287,014 Gulf Island Fabrication 28,400 409,244 Michael Baker 21,000 b 690,900 Perini 62,600 a,b 1,198,790 PHI 10,600 b 130,910 Willbros Group 21,900 b 181,113 Process Industries4.0% Darling International 109,300 b 546,500 Glatfelter 120,400 a 1,146,208 Grace (W.R.) & Co. 46,900 b 240,597 GrafTech International 157,700 a,b 1,055,013 Landec 116,900 b 811,286 Minerals Technologies 7,300 a 342,735 OM Group 27,200 a,b 536,656 Sensient Technologies 33,400 a 802,936 Terra Industries 30,800 453,068 Producer Manufacturing8.4% American Superconductor 44,700 a,b 585,123 Ampco-Pittsburgh 14,000 233,100 Apogee Enterprises 53,100 a 414,180 Astec Industries 68,600 a,b 2,075,150 Chart Industries 67,500 b 645,300 CIRCOR International 26,100 569,763 Columbus McKinnon 33,100 b 387,932 DXP Enterprises 88,200 b 1,165,122 Energy Conversion Devices 11,800 a,b 330,164 FuelCell Energy 275,100 a,b 1,199,436 Graham 18,900 171,990 Knoll 169,000 1,820,130 L.B. Foster, Cl. A 21,600 b 688,392 NCI Building Systems 40,200 b 611,844 NN 19,800 27,720 Nordson 8,800 a 285,560 Powell Industries 13,300 b 317,338 Tecumseh Products, Cl. A 72,300 a,b 854,586 Tredegar 17,800 279,816 Retail Trade2.8% Dress Barn 65,400 a,b 512,082 Finish Line, Cl. A 36,700 194,877 Great Atlantic & Pacific Tea 52,400 a,b 272,480 Jo-Ann Stores 28,200 b 391,416 JoS. A. Bank Clothiers 47,200 a,b 922,760 Men's Wearhouse 69,300 a 737,352 Systemax 123,800 1,210,764 Technology Services10.1% CACI International, Cl. A 46,100 b 2,047,301 Chemed 45,300 a 1,846,428 Earthlink 182,000 b 1,212,120 Jack Henry & Associates 93,600 a 1,723,176 Manhattan Associates 89,500 a,b 1,373,825 Micros Systems 15,700 b 261,405 PAREXEL International 108,700 b 904,384 PharMerica 69,400 a,b 1,153,428 Sohu.com 21,500 a,b 1,043,610 SRA International, Cl. A 64,200 b 964,284 Sybase 23,000 a,b 566,720 Tyler Technologies 83,500 a,b 1,054,605 Vignette 109,800 b 955,260 Transportation1.3% Atlas Air Worldwide Holdings 17,300 a,b 264,690 Knightsbridge Tankers 23,300 346,471 Pacer International 66,400 643,416 SkyWest 26,900 408,880 Ultrapetrol Bahamas 69,800 b 278,502 Utilities3.7% El Paso Electric 111,200 b 2,003,824 MGE Energy 23,000 a 814,200 Piedmont Natural Gas 79,800 a 2,681,280 Total Common Stocks (cost $233,382,288) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,329,000) 1,329,000 c Investment of Cash Collateral for Securities Loaned29.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $44,020,143) 44,020,143 c Total Investments (cost $278,731,431) 129.4% Liabilities, Less Cash and Receivables (29.4%) Net Assets 100.0% a All or a portion of these securities are on loan. At November 30, 2008, the total market value of the fund's securities on loan is $41,891,234 and the total market value of the collateral held by the fund is $44,020,143. b Non-income producing security. c Investment in affiliated money market mutual fund. At November 30 2008, the aggregate cost of investment securities for income tax purposes was $278,731,431. Net unrealized depreciation on investments was $84,442,035 of which $6,215,416 related to appreciated investment securities and $90,657,451 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 194,289,396 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 194,289,396 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Future Leaders Fund November 30, 2008 (Unaudited) Common Stocks110.1% Shares Value ($) Commercial & Professional Services9.6% Anixter International 12,200 a,b Beacon Roofing Supply 5,000 b Darling International 15,900 b Gartner 6,500 b Kforce 34,300 a,b Nash Finch Owens & Minor 13,600 a Rush Enterprises, Cl. A 28,000 b School Specialty 4,500 a,b Sykes Enterprises 32,900 b TeleTech Holdings 11,300 b Viad Wright Express 23,200 b Communications1.6% iPCS 12,300 b NTELOS Holdings Starent Networks 28,400 a,b Consumer Durables2.7% Fossil 18,200 a,b Matthews International, Cl. A Meritage Homes 4,700 b Polaris Industries 9,700 a Consumer Non-Durables5.9% American Greetings, Cl. A Cal-Maine Foods 17,900 a Elizabeth Arden 23,700 b Perry Ellis International 9,200 a,b Ralcorp Holdings 9,900 b Warnaco Group 20,900 b Consumer Services3.4% Jack in the Box 35,600 b Mediacom Communications, Cl. A 20,400 b Pre-Paid Legal Services 13,000 b Electronic Technology11.7% Amkor Technology 49,100 b Benchmark Electronics 3,600 b Cognex Comtech Telecommunications 12,400 b Digi International 29,400 b EMS Technologies 6,600 b Foundry Networks 8,800 a,b Hexcel 35,600 b Imation Intevac 26,400 b Novatel Wireless 2,900 b OmniVision Technologies 18,100 b 108,600 Pericom Semiconductor 44,000 b 238,040 Rackable Systems 21,200 b 84,588 Skyworks Solutions 47,400 b 255,486 Transmeta 22,700 a,b 407,465 Triumph Group 4,900 a 167,580 TTM Technologies 73,500 a,b 375,585 Volterra Semiconductor 39,700 b 296,956 Energy Minerals2.4% Alpha Natural Resources 6,500 b 144,235 Berry Petroleum, Cl. A 4,700 55,037 Callon Petroleum 38,000 a,b 93,100 Comstock Resources 2,700 b 113,211 GMX Resources 7,200 b 206,856 Stone Energy 13,700 b 227,694 Finance23.4% American Physicians Capital 11,300 433,355 AmTrust Financial Services 38,300 342,402 City Holding 15,200 538,384 Columbia Banking System 15,300 153,765 Compass Diversified Holdings 5,000 50,050 Delphi Financial Group, Cl. A 14,300 a 173,030 Dollar Financial 8,200 b 62,156 Ebix 1,900 b 49,258 Entertainment Properties Trust 16,900 a 414,557 Extra Space Storage 37,400 a 330,990 EZCORP, Cl. A 9,800 b 161,602 First Midwest Bancorp 15,600 287,196 First Niagara Financial Group 13,400 a 207,834 First Potomac Realty Trust 9,100 73,073 FirstMerit 12,800 281,600 Frontier Financial 26,000 a 74,360 Getty Realty 8,200 a 153,422 Greenhill & Co. 2,600 a 177,060 Inland Real Estate 56,100 a 626,637 Kite Realty Group Trust 21,500 84,065 Knight Capital Group, Cl. A 30,100 b 498,155 Maguire Properties 16,500 a 31,350 National Financial Partners 14,600 a 23,214 National Health Investors 3,500 a 78,925 National Penn Bancshares 31,900 a 490,622 National Retail Properties 19,300 a 258,813 Old National Bancorp 6,300 108,234 optionsXpress Holdings 8,200 a 115,538 Oriental Financial Group 23,900 150,092 Penson Worldwide 5,500 b 36,300 Phoenix Cos. 26,600 a 75,810 PICO Holdings 1,700 b 38,573 PMA Capital, Cl. A 18,900 b 95,445 Senior Housing Properties Trust 11,000 a 153,230 Simmons First National, Cl. A 3,100 91,078 Susquehanna Bancshares 25,000 a 382,000 UMB Financial 1,500 71,715 WesBanco 12,300 317,709 Westamerica Bancorporation 7,500 a 398,700 World Acceptance 5,600 b Health Care Technology13.4% Alnylam Pharmaceuticals 14,400 b Cadence Pharmaceuticals 35,700 a,b Caraco Pharmaceutical Laboratories 14,300 b CONMED 17,300 b Cynosure, Cl. A 7,700 b Invacare Isis Pharmaceuticals 22,700 a,b Martek Biosciences 11,500 a,b Medicis Pharmaceutical, Cl. A Merit Medical Systems 17,700 b Momenta Pharmaceuticals 55,500 a,b Quidel 18,900 b Regeneron Pharmaceuticals 11,400 b Salix Pharmaceuticals 17,400 a,b SonoSite 7,300 a,b STERIS ViroPharma 47,100 a,b Industrial Services3.2% Bristow Group 4,900 a,b Comfort Systems USA Dycom Industries 7,000 b EMCOR Group 4,800 b Gulf Island Fabrication 7,700 Michael Baker 6,000 b Perini 19,400 b PHI 3,000 b Willbros Group 6,100 b Process Industries3.4% Glatfelter 33,200 a Grace (W.R.) & Co. 13,400 b GrafTech International 46,800 b Landec 22,700 b Minerals Technologies 2,000 OM Group 7,300 a,b Terra Industries 7,000 Producer Manufacturing9.4% American Superconductor 12,400 a,b Astec Industries 18,400 a,b Chart Industries 18,800 b CIRCOR International 6,800 Columbus McKinnon 10,200 b DXP Enterprises 23,700 b Energy Conversion Devices 2,200 a,b FuelCell Energy 76,600 a,b Graham 4,700 Knoll L.B. Foster, Cl. A 6,500 b NCI Building Systems 12,800 a,b Nordson 3,100 a Powell Industries 3,500 b Tecumseh Products, Cl. A 20,100 b Tredegar 4,600 72,312 Retail Trade4.2% Children's Place Retail Stores 9,100 b 213,395 Dress Barn 13,300 a,b 104,139 Finish Line, Cl. A 10,200 54,162 Insight Enterprises 14,000 b 56,980 Jo-Ann Stores 8,600 b 119,368 JoS. A. Bank Clothiers 12,400 a,b 242,420 Men's Wearhouse 18,300 a 194,712 Systemax 32,800 320,784 Tractor Supply 4,200 b 161,196 Technology Services9.8% AMERIGROUP 13,500 b 331,560 ANSYS 10,900 b 314,574 CACI International, Cl. A 8,800 b 390,808 Centene 6,200 b 114,700 Earthlink 48,300 b 321,678 Jack Henry & Associates 8,300 a 152,803 Magellan Health Services 3,800 b 124,830 Net 1 UEPS Technologies 4,400 b 44,880 PAREXEL International 24,300 b 202,176 PharMerica 21,000 a,b 349,020 Sapient 41,100 b 161,934 Sohu.com 5,700 a,b 276,678 SPSS 3,900 b 95,316 SuccessFactors 17,600 b 109,120 Sybase 9,400 b 231,616 Vignette 22,400 b 194,880 Transportation1.3% Atlas Air Worldwide Holdings 5,400 b 82,620 Knightsbridge Tankers 6,200 92,194 Pacer International 22,400 217,056 Ultrapetrol Bahamas 18,200 b 72,618 Utilities4.7% El Paso Electric 33,500 b 603,670 MGE Energy 10,600 375,240 Piedmont Natural Gas 19,200 a 645,120 Total Common Stocks (cost $59,158,520) Investment of Cash Collateral for Securities Loaned28.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $9,855,609) 9,855,609 c Total Investments (cost $69,014,129) 138.2% Liabilities, Less Cash and Receivables (38.2%) Net Assets 100.0% a All or a portion of these securities are on loan. At November 30, 2008, the total market value of the fund's securities on loan is $9,372,136 and the total market value of the collateral held by the fund is $9,855,609. b Non-income producing security. c Investment in affiliated money market mutual fund. At November 30, 2008 , the aggregate cost of investment securities for income tax purposes was $69,014,129. Net unrealized depreciation on investments was $20,592,148 of which $1,729,496 related to appreciated investment securities and $22,321,644 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 48,421,982 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 48,421,982 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Small Company Value Fund November 30, 2008 (Unaudited) Common Stocks99.8% Shares Value ($) Consumer Discretionary18.2% Abercrombie & Fitch, Cl. A 50,780 a 981,578 Advance Auto Parts 38,710 1,175,236 Autoliv 9,480 180,973 Children's Place Retail Stores 30,640 a,b 718,508 Citi Trends 100,960 b 1,241,808 Coldwater Creek 215,470 a,b 413,702 DSW, Cl. A 19,440 a,b 195,372 Fred's, Cl. A 111,620 1,283,630 Guess? 21,430 283,519 Hanesbrands 73,210 a,b 945,873 hhgregg 57,310 a,b 341,568 Hot Topic 49,600 b 407,712 Mohawk Industries 28,300 a,b 869,942 P.F. Chang's China Bistro 45,940 a,b 860,456 Pool 19,330 333,056 Pulte Homes 65,140 693,741 True Religion Apparel 17,950 b 225,991 Warnaco Group 33,860 b 606,094 Consumer Staples6.0% Great Atlantic & Pacific Tea 237,190 a,b 1,233,388 Sanderson Farms 32,930 a 1,026,757 Smithfield Foods 122,000 a,b 830,820 Winn-Dixie Stores 54,534 b 815,283 Energy8.0% Comstock Resources 35,040 b 1,469,227 Holly 44,040 801,088 Key Energy Services 51,050 b 242,488 PetroHawk Energy 151,130 b 2,640,241 Exchange Traded Funds1.0% iShares Russell 2000 Index Fund 13,560 a Financial15.3% Cypress Sharpridge Investments 70,633 c 839,120 East West Bancorp 42,370 a 627,076 First Cash Financial Services 31,449 a,b 484,944 First Horizon National 95,060 a 1,016,191 Hanover Insurance Group 50,760 2,046,643 HCC Insurance Holdings 17,500 407,925 Jefferies Group 83,550 a 1,039,362 KBW 14,371 a,b 326,365 MFA Mortgage Investments 136,490 844,873 PartnerRe 25,960 a 1,816,162 RenaissanceRe Holdings 9,000 424,170 Health Care13.7% Alliance Imaging 93,370 b 730,153 Alpharma, Cl. A 29,260 a,b 1,056,286 Amedisys 34,430 a,b 1,338,983 Amylin Pharmaceuticals 128,710 a,b 953,741 AngioDynamics 55,130 b 657,701 Biovail 225,290 1,926,230 MDS 164,490 b 1,158,010 Omnicell 66,560 b 754,790 Volcano 18,310 b 298,819 Industrial12.1% Altra Holdings 90,930 b 700,161 EnergySolutions 98,170 447,655 First Advantage, Cl. A 7,624 b 95,834 Heartland Express 22,840 a 352,650 Huron Consulting Group 9,140 a,b 476,194 Interline Brands 99,710 b 921,320 McDermott International 51,740 b 504,465 Navigant Consulting 100,110 b 1,893,080 Thomas & Betts 25,180 b 478,168 TransDigm Group 32,560 a,b 1,155,880 UTi Worldwide 71,890 770,661 Information Technology15.1% Applied Micro Circuits 54,972 a,b 203,396 Ariba 76,460 a,b 615,503 Atheros Communications 25,620 b 374,052 Cypress Semiconductor 438,080 a,b 1,634,038 DealerTrack Holdings 93,860 a,b 1,112,241 Emulex 85,900 a,b 612,467 Intersil, Cl. A 25,740 233,204 Lawson Software 46,480 b 182,202 Macrovision Solutions 82,450 b 969,612 MSC.Software 79,400 b 595,500 SRA International, Cl. A 82,810 b 1,243,806 Synchronoss Technologies 173,387 a,b 1,217,177 Teradyne 164,480 b 623,379 Websense 8,670 b 140,194 Materials.4% Spartech 49,400 Telecommunication Services1.5% Leap Wireless International 49,810 a,b Utilities8.5% Central Vermont Public Service 35,560 671,728 CMS Energy 154,380 a 1,568,501 DPL 92,950 a 1,935,219 Portland General Electric 70,670 1,293,968 Total Common Stocks (cost $85,616,826) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $84,000) 84,000 d Investment of Cash Collateral for Securities Loaned29.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $19,245,184) 19,245,184 d Total Investments (cost $104,946,010) 129.7% Liabilities, Less Cash and Receivables (29.7%) Net Assets 100.0% a All or a portion of these securities are on loan. At November 30, 2008, the total market value of the fund's securities on loan is $18,545,757 and the total market value of the collateral held by the fund is $19,245,184. b Non-income producing security. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, this security amounted to $839,120 or 1.3% of net assets. d Investment in affiliated money market mutual fund. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $104,946,010. Net unrealized depreciation on investments was $21,104,326 of which $2,491,357 related to appreciated investment securities and $23,595,683 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 83,841,684 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 83,841,684 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Midcap Value Fund November 30, 2008 (Unaudited) Common Stocks99.4% Shares Value ($) Consumer Discretionary24.1% Abercrombie & Fitch, Cl. A 289,800 a 5,601,834 Advance Auto Parts 455,580 13,831,409 American Eagle Outfitters 639,450 6,138,720 AutoZone 35,420 b 3,868,572 Bed Bath & Beyond 128,680 b 2,610,917 Darden Restaurants 220,790 4,038,249 Dollar Tree 35,946 b 1,522,673 Guess? 157,490 2,083,593 Hanesbrands 444,780 b 5,746,558 Lowe's Cos. 752,670 15,550,162 Mohawk Industries 296,360 a,b 9,110,106 News, Cl. A 1,802,350 14,238,565 Pulte Homes 588,330 6,265,714 Staples 468,470 8,132,639 Urban Outfitters 106,250 b 1,930,563 VF 199,480 10,430,809 Consumer Staples8.2% Cadbury, ADR 100,666 3,421,637 Coca-Cola Enterprises 864,980 7,940,516 Dr. Pepper Snapple Group 351,304 b 5,670,047 Lorillard 64,070 3,871,750 Safeway 13,690 298,442 Smithfield Foods 1,249,763 a,b 8,510,886 Walgreen 314,730 7,786,420 Winn-Dixie Stores 2,810 b 42,009 Energy11.8% CNX Gas 4,380 b 136,087 Oceaneering International 197,560 b 5,100,999 PetroHawk Energy 715,090 b 12,492,622 Range Resources 351,610 14,581,267 Southwestern Energy 524,440 b 18,025,003 Ultra Petroleum 91,410 b 3,713,988 Weatherford International 16,690 b 213,131 Exchange Traded Funds.3% Midcap SPDR Trust Series 1 13,010 a Financial13.9% ACE 299,970 15,673,432 Annaly Capital Management 708,330 10,178,702 Brandywine Realty Trust 19,450 95,694 Comerica 94,660 2,134,583 First Horizon National 256,550 a 2,742,519 Hanover Insurance Group 71,380 2,878,042 HRPT Properties Trust 125,260 345,718 Jefferies Group 159,720 a 1,986,917 Mack-Cali Realty 23,740 450,348 Marsh & McLennan Cos. 4,550 116,025 Moody's 681,450 a 14,794,279 National City 1,232,440 2,477,204 PartnerRe 118,590 8,296,556 Regions Financial 147,590 1,503,942 RenaissanceRe Holdings 8,460 398,720 Health Care10.3% Amylin Pharmaceuticals 765,190 a,b 5,670,058 Elan, ADR 1,851,640 b 11,609,783 Hologic 236,010 b 3,318,301 Hospira 428,920 b 12,880,468 St. Jude Medical 252,290 b 7,071,689 Zimmer Holdings 181,340 b 6,767,609 Industrial5.0% C.H. Robinson Worldwide 59,470 3,037,728 Covanta Holding 264,910 b 5,284,954 JB Hunt Transport Services 4,040 a 108,312 Masco 481,490 4,612,674 McDermott International 370,720 b 3,614,520 Robert Half International 306,430 6,401,323 Information Technology11.4% ASML Holding (NY Shares) 730,820 a 11,203,471 Broadcom, Cl. A 287,200 b 4,397,032 eBay 15,850 b 208,110 Electronic Arts 108,190 b 2,062,102 Intersil, Cl. A 138,570 1,255,444 MasterCard, Cl. A 32,830 a 4,770,199 Maxim Integrated Products 1,051,780 13,010,519 Micron Technology 619,090 a,b 1,696,307 Seagate Technology 252,360 1,062,436 Viacom, Cl. B 406,820 b 6,476,574 Western Union 464,170 6,159,536 Materials1.2% Air Products & Chemicals 46,780 2,234,213 Celanese, Ser. A 89,880 1,038,114 International Paper 177,979 2,215,839 Telecommunication Services1.9% Leap Wireless International 438,560 a,b Utilities11.3% Allegheny Energy 609,280 21,477,120 CMS Energy 1,363,670 a 13,854,887 Dominion Resources 90,240 3,322,637 DPL 645,530 13,439,935 Total Common Stocks (cost $652,701,474) Other Investment.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,560,000) 1,560,000 c Investment of Cash Collateral for Securities Loaned13.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $61,156,430) 61,156,430 c Total Investments (cost $715,417,904) 113.0% Liabilities, Less Cash and Receivables (13.0%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At November 30, 2008, the total market value of the fund's securities on loan is $59,267,647 and the total market value of the collateral held by the fund is $61,156,430. b Non-income producing security. c Investment in affiliated money market mutual fund. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $715,417,904. Net unrealized depreciation on investments was $195,472,206 of which $10,705,069 related to appreciated investment securities and $206,177,275 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 519,945,698 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 519,945,698 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus International Value Fund November 30, 2008 (Unaudited) Common Stocks95.2% Shares Value ($) Australia1.9% Amcor Insurance Australia Group National Australia Bank OZ Minerals Belgium.5% Delhaize Group Brazil.7% Petroleo Brasileiro, ADR Tele Norte Leste Participacoes, ADR China.5% PetroChina, ADR Finland2.6% Nokia UPM-Kymmene France9.8% BNP Paribas Cap Gemini Carrefour Credit Agricole France Telecom Lagardere PPR Sanofi-Aventis Total Vivendi Germany7.9% Allianz Bayerische Motoren Werke Daimler Deutsche Post Deutsche Telekom E.ON Heidelberger Druckmaschinen MTU Aero Engines Holding Muenchener Rueckversicherungs RWE Siemens Greece3.1% Coca-Cola Hellenic Bottling Public Power Hong Kong2.9% BOC Hong Kong Holdings China Mobile, ADR Hutchison Whampoa Johnson Electric Holdings Yue Yuen Industrial Holdings Italy4.9% Banco Popolare ENI Finmeccanica Mediaset Telecom Italia UniCredit Unipol Gruppo Finanziario Japan23.3% Aeon Canon Central Japan Railway Chiyoda Chuo Mitsui Trust Holdings Daiwa House Industry Dentsu INPEX 79 JS Group KDDI Kubota Mediceo Paltac Holdings Mitsubishi Chemical Holdings Mitsubishi Rayon Mitsubishi UFJ Financial Group Murata Manufacturing NGK Spark Plug Nissan Motor Nomura Holdings Nomura Research Institute Ricoh Rohm Sekisui Chemical Sharp Shimamura Sumitomo Sumitomo Mitsui Financial Group Taiheiyo Cement Takata Takeda Pharmaceutical THK Tokyo Electron Tokyo Gas Toyota Motor Yamaha Motor Yamato Holdings 75,000 973,893 Malaysia.6% Malayan Banking 700,775 Netherlands2.6% Aegon 144,175 677,747 Koninklijke Philips Electronics 28,220 457,492 Royal Dutch Shell, Cl. A 122,965 3,264,371 Russia.4% Gazprom, ADR 38,830 Singapore1.4% DBS Group Holdings 290,170 1,804,206 Oversea-Chinese Banking 172,000 585,924 South Africa.4% Nedbank Group 75,834 South Korea2.4% Hyundai Motor 16,386 462,913 KB Financial Group, ADR 29,660 a 604,767 Korea Electric Power, ADR 56,874 528,928 KT, ADR 75,180 852,541 Samsung Electronics 3,372 1,115,583 SK Telecom, ADR 35,630 577,562 Spain.2% Banco Santander 33,000 269,588 Banco Santander (Rights) 33,000 a 20,544 Sweden1.1% Sandvik 157,900 924,767 Svenska Cellulosa, Cl. B 116,300 933,691 Switzerland7.4% Ciba Holding 6,936 282,239 Clariant 128,402 a 785,854 Nestle 93,710 3,391,777 Novartis 122,176 5,686,115 Swiss Reinsurance 25,989 1,059,683 UBS 112,938 a 1,409,399 Taiwan.7% Compal Electronics 1,309,779 676,746 United Microelectronics 2,404,000 584,950 United Kingdom19.9% Anglo American 109,754 2,589,318 BP 726,076 5,882,017 Centrica 354,314 1,288,722 Centrica (Rights) 30,767 a 35,015 Debenhams 218,980 81,669 Friends Provident 483,410 545,697 GlaxoSmithKline HSBC Holdings Kingfisher Old Mutual Punch Taverns Royal Bank of Scotland Group Royal Dutch Shell, Cl. A SABMiller Tesco Trinity Mirror Unilever Vodafone Group WPP Total Common Stocks (cost $265,194,574) Preferred Stocks1.3% Germany Henkel & Co. (cost $3,618,615) Total Investments (cost $268,813,189) 96.5% Cash and Receivables (Net) 3.5% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $268,813,189. Net unrealized depreciation on investments was $104,781,514 of which $1,410,722 related to appreciated investment securities and $106,192,236 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. At November 30, 2008, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost Value ($) at 11/30/2008 ($) Purchases: Japanese Yen, expiring 12/1/2008 Sales: Euro, expiring 12/1/2008 98 British Pound, expiring 12/1/2008 50 Total Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 163,732,777 0 Level 2 - Other Significant Observable Inputs 298,898 (44) Level 3 - Significant Unobservable Inputs 0 0 Total 164,031,675 (44) *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Technology Growth Fund November 30, 2008 (Unaudited) Common Stocks98.2% Shares Value ($) Exchange Traded Funds.5% Technology Select Sector SPDR Fund 64,129 a Industrial1.6% China High Speed Transmission Equipment Group 2,016,411 a 1,587,090 Vestas Wind Systems 28,630 b 1,279,422 Information Technology88.9% Accenture, Cl. A 279,531 a 8,659,870 Activision Blizzard 269,614 b 3,154,484 Adobe Systems 300,805 b 6,966,644 Akamai Technologies 215,143 b 2,639,805 Alliance Data Systems 26,030 a,b 1,127,359 Altera 127,316 1,872,818 Amphenol, Cl. A 74,822 1,737,367 Analog Devices 95,156 1,627,168 Apple 80,768 b 7,484,771 Automatic Data Processing 179,193 7,357,665 Bluestream Ventures, LP 2,935,210 d 2,545,670 BMC Software 38,561 b 962,483 Broadcom, Cl. A 172,105 b 2,634,928 Check Point Software Technologies 64,638 b 1,332,189 Ciena 112,290 a,b 830,946 Cisco Systems 471,743 b 7,802,629 Cognizant Technology Solutions, Cl. A 357,957 b 6,872,774 Concur Technologies 114,570 a,b 3,144,947 Electronic Arts 125,088 b 2,384,177 Google, Cl. A 16,218 b 4,751,225 Hewlett-Packard 220,260 7,770,773 Infosys Technologies, ADR 76,571 a 1,925,761 Ingenex 7,900 d 0 Intel 373,936 5,160,317 International Business Machines 78,537 6,408,619 Intuit 95,040 b 2,106,086 Juniper Networks 334,858 b 5,819,832 Lam Research 125,610 b 2,537,322 Logitech International 69,832 a,b 911,308 McAfee 77,012 b 2,335,774 Microsoft 390,796 7,901,895 Motorola 507,610 2,187,799 NetApp 253,326 b 3,419,901 Nokia, ADR 284,840 4,036,183 Oracle 303,426 b 4,882,124 QUALCOMM 223,783 7,512,395 Riverbed Technology 95,380 a,b 895,618 SAP, ADR 57,588 a 1,966,054 Sonus Networks 457,720 a,b 709,466 Symantec 60,681 b 729,992 Taiwan Semiconductor Manufacturing, ADR 484,530 3,464,390 Texas Instruments 294,334 4,582,780 Trimble Navigation 249,396 b 5,077,703 Varian Semiconductor Equipment Associates 53,988 b 993,379 Visa, Cl. A 31,300 1,645,128 Western Union 71,452 948,168 Telecommunication Services7.2% American Tower, Cl. A 72,438 b 1,973,211 AT & T 126,465 3,611,840 Atheros Communications 48,158 a,b 703,107 Metropcs Communications 182,201 a,b 2,667,423 NeuStar, Cl. A 35,760 b 684,804 Verizon Communications 106,928 3,491,199 Total Common Stocks (cost $261,792,317) Other Investment2.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,171,000) 4,171,000 c Investment of Cash Collateral for Securities Loaned11.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $20,444,168) 20,444,168 c Total Investments (cost $286,407,485) 111.7% Liabilities, Less Cash and Receivables (11.7%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At November 30, 2008, the total market value of the fund's securities on loan is $19,560,298 and the total market value of the collateral held by the fund is $20,444,168. b Non-income producing security. c Investment in affiliated money market mutual fund. d Securities restricted as to public resale. Investment in restricted securities with aggregated market value assets of $2,545,670 representing 1.4% of net assets (see below). Issuer Acquisition Date Purchase Price ($) Net Assets (%) Valuation ($)  Bluestream Ventures, LP 4/30/2004-6/11/2008 1.08 per share 1.40 .87 per share Ingenex 4/30/2004 0 per share 0.0 .00 per share  The valuation of these securities has been determined in good faith under the direction of the Board of Directors. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $286,407,485. Net unrealized depreciation on investments was $82,997,568 of which $310,057 related to appreciated investment securities and $83,307,625 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 200,864,247 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 2,545,670 0 Total 203,409,917 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Securities ($) Balance as of 8/31/2008 2,994,118 Realized gain (loss) 0 Change in unrealized appreciation (depreciation) (448,448) Net purchases (sales) 0 Transfers in and/or out of Level 3 0 Balance as of 11/30/2008 2,545,670 STATEMENT OF INVESTMENTS Dreyfus Strategic Value Fund November 30, 2008 (Unaudited) Common Stocks98.6% Shares Value ($) Banks3.4% Bank of America U.S. Bancorp Wachovia 226,552 a Consumer Discretionary9.8% Gap Home Depot Johnson Controls 93,680 Lowe's Cos. McDonald's 50,640 News, Cl. A NVR 5,900 a,b O'Reilly Automotive 106,470 b Omnicom Group Ross Stores 95,227 a Time Warner Toll Brothers 170,760 a,b Consumer Staples13.2% Coca-Cola Enterprises CVS Caremark Dean Foods 499,055 a,b Estee Lauder, Cl. A Kimberly-Clark 37,170 Kraft Foods, Cl. A Molson Coors Brewing, Cl. B 98,130 PepsiCo 97,300 Philip Morris International Smithfield Foods 117,335 a,b Wal-Mart Stores Energy15.8% Cameron International 177,090 b Chevron Devon Energy EOG Resources Marathon Oil Occidental Petroleum XTO Energy Financial22.4% Ameriprise Financial AON Arch Capital Group 17,430 a,b Capital One Financial 58,520 a Chubb 186,480 9,577,613 Fidelity National Financial, Cl. A 182,700 2,252,691 Fifth Third Bancorp 80,760 a 772,066 First American 79,860 1,918,237 Franklin Resources 113,870 6,917,602 Goldman Sachs Group 26,020 2,055,320 JPMorgan Chase & Co. 586,168 18,558,079 Marsh & McLennan Cos. 146,250 3,729,375 MetLife 338,679 9,740,407 Moody's 210,570 a 4,571,475 National City 333,610 670,556 Northern Trust 104,270 4,784,950 PartnerRe 17,850 a 1,248,786 PNC Financial Services Group 186,120 9,821,552 TD Ameritrade Holding 193,390 b 2,572,087 Travelers Cos. 92,430 4,034,570 Wells Fargo & Co. 379,580 10,966,066 Health Care12.6% Abbott Laboratories 215,600 11,295,284 Amgen 166,620 b 9,254,075 Baxter International 42,210 2,232,909 Covidien 82,990 3,058,181 Merck & Co. 163,040 4,356,429 Pfizer 690,690 11,348,037 Thermo Fisher Scientific 56,780 b 2,025,910 Wyeth 456,710 16,446,127 Industrials6.8% Delta Air Lines 359,660 a,b 3,168,605 Eaton 54,150 2,509,311 Honeywell International 130,250 3,628,765 Lockheed Martin 68,380 5,272,782 Raytheon 90,550 4,418,840 Union Pacific 66,520 3,328,661 Waste Management 351,960 a 10,277,232 Information Technology4.9% Cisco Systems 404,160 b 6,684,806 Hewlett-Packard 135,010 4,763,153 Intel 168,900 2,330,820 Lam Research 127,360 b 2,572,672 McAfee 84,110 b 2,551,056 Microsoft 158,810 3,211,138 RenaissanceRe Holdings 27,200 1,281,936 Materials2.0% Air Products & Chemicals 45,170 2,157,319 Freeport-McMoRan Copper & Gold 97,960 2,350,060 Packaging Corp. of America 107,047 1,598,212 Pactiv 145,900 b 3,646,041 Telecommunication Services.7% QUALCOMM 98,940 Utilities7.0% Entergy 109,070 9,281,857 Exelon 146,600 8,240,386 FPL Group 114,970 5,605,937 NRG Energy 224,700 a,b 5,323,143 Questar 152,190 4,898,996 Total Common Stocks (cost $580,583,760) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,846,000) 1,846,000 c Investment of Cash Collateral for Securities Loaned6.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $30,471,210) 30,471,210 c Total Investments (cost $612,900,970) 105.4% Liabilities, Less Cash and Receivables (5.4%) Net Assets 100.0% a All or a portion of these securities are on loan. At November 30, 2008, the total market value of the fund's securities on loan is $30,154,282 and the total market value of the collateral held by the fund is $30,471,210. b Non-income producing security. c Investment in affiliated money market mutual fund. At November 30 2008, the aggregate cost of investment securities for income tax purposes was $612,900,970. Net unrealized depreciation on investments was $110,489,383 of which $9,910,076 related to appreciated investment securities and $120,399,459 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 502,411,587 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 502,411,587 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Structured Midcap Fund November 30, 2008 (Unaudited) Common Stocks95.7% Shares Value ($) Commercial & Professional Services5.9% Avnet 27,100 a 385,904 Brink's 22,200 483,294 Copart 20,400 a 544,068 Dun & Bradstreet 21,700 1,736,000 Gartner 46,000 a,b 706,560 Ingram Micro, Cl. A 26,600 a 286,482 Manpower 22,200 698,856 MPS Group 61,100 a 404,482 Tech Data 38,500 a 671,440 Communications1.4% Telephone & Data Systems 45,300 Consumer Durables1.9% Activision Blizzard 40,200 a 470,340 Callaway Golf 55,100 554,857 Hasbro 20,100 b 538,680 Tupperware Brands 20,000 393,400 Consumer Non-Durables5.2% American Greetings, Cl. A 32,900 379,008 Blyth 32,900 272,741 Central European Distribution 20,800 a,b 491,712 Church & Dwight 13,300 790,552 Hormel Foods 15,300 a 406,368 PepsiAmericas 28,800 482,688 Ralcorp Holdings 13,900 a 869,584 Universal 26,200 b 837,614 Warnaco Group 38,200 a 683,780 Consumer Services2.6% Brinker International 81,800 b 543,152 ITT Educational Services 16,000 a,b 1,441,280 John Wiley & Sons, Cl. A 10,600 381,176 Service Corporation International 38,900 226,398 Electronic Technology5.9% CommScope 41,200 a 465,148 Harris 14,400 502,272 Integrated Device Technology 110,000 a 568,700 Intersil, Cl. A 60,100 544,506 Jabil Circuit 60,000 394,800 L-3 Communications Holdings 3,700 248,529 Rockwell Automation 15,300 476,595 Semtech 87,900 a,b 995,028 Synopsys 22,400 a 359,072 Western Digital 69,200 a 844,240 Zebra Technologies, Cl. A 24,500 a 518,420 Energy Minerals3.6% Cimarex Energy 42,000 1,191,540 Denbury Resources 25,000 a Encore Acquisition 17,100 a Murphy Oil 6,000 Southwestern Energy 43,100 a Finance18.9% AMB Property 34,200 b American Financial Group Cincinnati Financial FirstMerit GATX 22,900 b HCC Insurance Holdings Hospitality Properties Trust Host Hotels & Resorts 47,300 b Hudson City Bancorp Jones Lang LaSalle 27,600 b Macerich 19,800 b Nasdaq OMX Group 14,000 a,b Nationwide Health Properties Philadelphia Consolidated Holding 9,200 a Potlatch ProLogis Raymond James Financial 59,800 b Reinsurance Group of America 14,200 b StanCorp Financial Group SVB Financial Group 26,300 a,b Synovus Financial 50,700 b Transatlantic Holdings 8,500 UDR Weingarten Realty Investors 47,100 b Westamerica Bancorporation Health Care Technology9.2% Dentsply International Edwards Lifesciences 12,000 a,b Hologic 30,000 a IDEXX Laboratories 14,000 a,b Life Technologies 68,600 a,b Medicis Pharmaceutical, Cl. A Perrigo 30,000 b STERIS 27,100 b Techne 9,300 Varian Medical Systems 8,900 a Vertex Pharmaceuticals 43,000 a Warner Chilcott, Cl. A 32,600 a Industrial Services3.9% Cameron International 23,600 a Dycom Industries 43,300 a Fluor FMC Technologies 26,100 a Helmerich & Payne Jacobs Engineering Group 15,400 a KBR Oil States International 11,000 a Patterson-UTI Energy Non-Energy Minerals1.6% AK Steel Holding Reliance Steel & Aluminum Worthington Industries 78,500 b Process Industries4.2% Crown Holdings 38,600 a Lubrizol Minerals Technologies Olin 28,800 b Owens-Illinois 34,300 a Terra Industries Producer Manufacturing6.7% AGCO 29,400 a ArvinMeritor 20,000 b Gardner Denver 33,700 a Gentex Hubbell, Cl. B Ingersoll-Rand, Cl. A Kennametal Manitowoc Mettler-Toledo International 8,800 a Nordson 21,400 b Oshkosh SPX Toro 14,500 b Retail Trade7.0% Advance Auto Parts Aeropostale 52,950 a,b BJ's Wholesale Club 29,300 a,b Dollar Tree 34,600 a Family Dollar Stores GameStop, Cl. A 17,800 a Tiffany & Co. 13,500 b Urban Outfitters 82,700 a Technology Services7.5% ANSYS 21,000 a Computer Sciences 20,600 a DST Systems 7,500 a Express Scripts 8,100 a LifePoint Hospitals 30,800 a,b Lincare Holdings 41,100 a NCR 38,900 a Parametric Technology 55,600 a Sohu.com 6,500 a,b Stericycle 8,200 a Sybase 50,200 a Universal Health Services, Cl. B Transportation1.1% Frontline 15,000 b Kansas City Southern 17,700 a Southwest Airlines Utilities9.1% Alliant Energy CenterPoint Energy Hawaiian Electric Industries 55,700 b Integrys Energy NV Energy Pepco Holdings Southern Union UGI WGL Holdings 22,300 b Total Common Stocks (cost $152,648,473) Other Investment3.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,718,000) 3,718,000 c Investment of Cash Collateral for Securities Loaned17.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $17,245,507) 17,245,507 c Total Investments (cost $173,611,980) 116.5% Liabilities, Less Cash and Receivables (16.5%) Net Assets 100.0% a Non-income producing security. b All or a portion of these securities are on loan. At November 30, 2008, the total market value of the fund's securities on loan is $16,916,202 and the total market value of the collateral held by the fund is $17,245,507. c Investment in affiliated money market mutual fund. At November 30, 2008 , the aggregate cost of investment securities for income tax purposes was $173,611,980. Net unrealized depreciation on investments was $56,339,772 of which $1,169,253 related to appreciated investment securities and $57,509,025 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 117,272,208 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 117,272,208 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus Select Midcap Growth Fund November 30, 2008 (Unaudited) Common Stocks97.8% Shares Value ($) Consumer Discretionary16.4% Burger King Holdings 34,945 DeVry 11,030 Family Dollar Stores 18,900 GameStop, Cl. A 19,705 a Morningstar 7,415 a,b Polo Ralph Lauren 13,290 b Priceline.com 7,800 a,b Urban Outfitters 31,885 a Wynn Resorts 4,955 a,b Consumer Staples2.2% Estee Lauder, Cl. A 21,680 Energy10.2% Cameron International 20,430 a Core Laboratories 7,710 b Helmerich & Payne 18,570 Smith International 12,630 Southwestern Energy 17,460 a Superior Energy Services 23,085 a Financial6.7% IntercontinentalExchange 9,105 a Nasdaq OMX Group 28,820 a T. Rowe Price Group 15,305 b Health Care10.3% Cephalon 8,035 a,b Gilead Sciences 25,380 a IDEXX Laboratories 15,260 a,b Varian Medical Systems 15,170 a Industrial16.3% C.H. Robinson Worldwide 19,050 Covanta Holding 32,180 a Fastenal 15,715 b Flowserve 11,825 Stericycle 16,485 a W.W. Grainger 9,480 Information Technology24.0% Amdocs 12,485 a Amphenol, Cl. A 27,210 Baidu.com, ADR 2,790 a Dolby Laboratories, Cl. A 30,795 a FactSet Research Systems 15,625 b FLIR Systems 22,905 a,b 710,513 Global Payments 15,015 543,093 Mettler-Toledo International 9,050 a 744,363 SAIC 35,215 a 626,827 Satyam Computer Services, ADR 41,090 b 523,076 Trimble Navigation 28,710 a 584,536 Materials7.0% Airgas 16,395 586,121 CF Industries Holdings 4,265 224,467 FMC 14,475 632,558 Sigma-Aldrich 10,475 451,577 Software2.5% BMC Software 27,645 a Utilities2.2% Questar 18,230 Total Common Stocks (cost $37,877,953) Other Investment3.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $854,000) 854,000 c Investment of Cash Collateral for Securities Loaned18.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $5,115,777) 5,115,777 c Total Investments (cost $43,847,730) 119.8% Liabilities, Less Cash and Receivables (19.8%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At November 30, 2008, the total market value of the fund's securities on loan is $5,025,164 and the total market value of the collateral held by the fund is $5,115,777. c Investment in affiliated money market mutual fund. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $43,847,730. Net unrealized depreciation on investments was $11,283,847 of which $270,656 related to appreciated investment securities and $11,554,503 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 32,563,883 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 32,563,883 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: January 26, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: January 26, 2009 By: /s/ James Windels James Windels Treasurer Date: January 26, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
